Citation Nr: 0709072	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic 
arthritis of the right elbow (non-dominant), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The veteran's dominant hand is his left hand.

2.  The veteran's right elbow condition is manifested by 
post-traumatic arthritis, evidenced by x-rays, painful motion 
and limitation of motion. 

3.  The veteran's condition does not present an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for post-traumatic arthritis of the right elbow have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code (DC) 5213 (2006).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

While it is essential to consider the history of a particular 
disability, the primary concern in cases of increased rating 
claims, such as the disability in this case, is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); see also 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 
Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The veteran's right elbow condition is rated under Diagnostic 
Code 5213 for impairment of supination and pronation.  38 
C.F.R. §  4.71a, DC 5213.  Specifically, the veteran is rated 
for limitation of supination, which is rated as 10 percent 
disabling if supination is limited to 30 degrees or less 
regardless if the afflicted joint is on his dominant or non-
dominant side.  No higher rating is warranted for further 
limitation of supination.  Rather DC 5213 only provides for a 
higher rating of 20 percent if the veteran has limitation of 
pronation beyond the last quarter arc, the hand does not 
approach full pronation or the hand is fixed near the middle 
of the arc or moderate pronation.  DC 5213 also provides a 20 
percent rating for non-dominant side impairment that results 
in the hand fixed in full pronation. 

Elbow disabilities may also be rated under Diagnostic Codes 
5207-5208 based on limitation of motion of the forearm.  DC 
5207 provides for a 10 percent rating if the veteran's 
disability limits flexion of the forearm to 100 degrees.  38 
C.F.R. § 4.71a, DC 5207.  A 20 percent rating is warranted if 
flexion is limited to 90 degrees.  Id.  DC 5208 provides for 
a 10 percent rating if extension is limited to 45 degrees.  
Id. at DC 5208.  A 20 percent rating is warranted if 
extension is limited to 75 degrees.  Id.  DC 5208 provides 
for a 20 percent rating if forearm flexion is limited to 100 
degrees and extension is limited to 45 degrees. 

The regulations define normal range of motion for the elbow 
and forearm as flexion from zero to 145 degrees, pronation 
from zero to 80 degrees, and supination from 0 to 85 degrees.  
38 C.F.R. § 4.71, Plate I. 

The veteran underwent a VA examination in January 2000 and 
most recently in February 2005.  The January 2000 examiner 
found x-rays to be within normal limits and diagnosed the 
veteran with status-post hyperextension of the right elbow 
with a history of loose body, chronic pain, and recurrent 
locking.  The veteran's range of flexion was limited to 130 
degrees.  The examiner also noted the veteran's complaints of 
locking, pain, lack of endurance and flare-ups, but noted the 
veteran treats pain with Motrin and does not require 
prosthesis or brace.  The examiner also noted that the 
veteran is left-handed.

The veteran underwent a VA examination most recently in 
February 2005 where the examiner diagnosed the veteran with 
post-traumatic arthritis of the right elbow with swelling and 
decreased range of motion and painful symptoms.  Range of 
motion included limitation of extension to 25 degrees, 
limitation of flexion to 145 degrees, normal range of 
pronation to 80 degrees and limitation of supination to 30 
degrees, indicated by the examiner as "moderate decreased 
range of motion."  The examiner also indicated the veteran 
felt pain at 25 degrees flexion, but could not confirm any 
weakness, excess fatigability, lack of endurance or further 
loss of range of motion on repetition.  

The veteran also presented the 2005 examiner with a February 
2005 letter from his private doctor indicating recent MRI 
findings to include osteoarthritic changes as well as an 
effusion.  The veteran alleges that surgery was recommended 
and scheduled, but that he no longer wanted to go through 
with the procedure. 

From the above examination results, it is clear that the 
veteran's limitation of flexion, extension and supination do 
not warrant a rating greater than 10 percent under any of the 
applicable diagnostic codes.

Functional loss considerations also do not warrant a greater 
rating.  See 38 C.F.R. §§ 4.40, 4.45.  According to the 
medical evidence, the veteran complains of daily pain 
reaching 7 to 8 out of 10 at least 3 to 4 times a day.  Upon 
examination, however, the veteran does not suffer any 
additional loss of motion or function based on repetition or 
pain.  It is clear the veteran has some loss of function, but 
that is already compensated for under his current disability 
rating. 

No other arguably applicable diagnostic code would render a 
higher rating.  Elbow and forearm disabilities may also be 
rated under DC 5205 (ankylosis of the elbow), 5209 (flail 
joint impairment or fracture), 5210 (nonunion of the radius 
and ulna), 5211 (ulna impairment), and 5212 (radius 
impairment).  DC 5003, additionally, applies for any 
limitation of motion caused by arthritis, but does not 
provide for a rating greater than 10 percent.  38 C.F.R. § 
4.71a, DC 5003.

No examiner has ever indicated any joint deformity, nor has 
the veteran alleged such, and, therefore, DC 5209, 5210, 5211 
and 5212 are inapplicable.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  In this 
case, the veteran is able to move his left elbow, albeit with 
some limitation, so it is clearly not ankylosed and DC 5205 
is inapplicable.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's right elbow 
condition.  There is no reasonable doubt on this matter that 
could be resolved in his favor. 

Extra-Schedular Considerations

The veteran argues that due to his right elbow condition he 
had to quit his occupation as a wrestler and, more recently, 
as a wrestling coach.  These effects on his occupation are 
noted in the January 2000 examination as well as in his May 
2005 substantive appeal.  It appears as though the veteran is 
raising the question of an extraschedular rating.  

The RO did not expressly consider whether an extraschedular 
rating is appropriate for the veteran's right elbow 
condition.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  In this case, the 
veteran's due process rights are not violated by this Board 
decision for the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the May 2005 statement of the case.  The question 
of an extraschedular rating is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  While the Board does not have the authority 
to grant an extraschedular evaluation in the first instance, 
it is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his ability to 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8; see also Bagwell, 9 Vet. App. 337. 

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

Past VA examiners have noted the veteran's chronic pain in 
his right elbow. The February 2005 VA examiner noted that the 
veteran has daily episodes of severe pain he rates as a 7 or 
8 out of 10.  The January 2000 VA examiner notes that the 
veteran stopped wrestling due to this daily pain. 

The February 2005 VA examiner, however, further indicated 
that the veteran is currently employed as a network security 
analyst and that his condition has never required him time 
off work or special job accommodations due to his disability.  
Indeed, the examiner noted the veteran denied any adverse 
effect on his daily activities.  The veteran's condition has 
never required extensive in-patient care or surgery.  The 
veteran alleges surgery was recommended, but according to the 
VA examiner, the veteran no longer wishes to pursue that 
option. 

Although the Board sympathizes with the veteran's inability 
to perform his first choice of occupation, the veteran does 
not have an "exceptional or unusual" disability.  He is 
employable for any type of work that is not physically 
strenuous or requires excessive use of his right upper 
extremity and has, in fact, obtained such employment.  There 
is no competent evidence of record which indicates that the 
veteran's disability has cause marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  His symptoms consist mainly of chronic pain 
and some limitation of motion, which is the type of 
impairment contemplated in the disability rating that has 
been assigned.  In other words, he does not have any symptoms 
from his service-connected disorders that are unusual or are 
different from those contemplated by the schedular criteria.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  The Board is not 
disputing that the veteran's condition affects his social, 
occupational and daily life.  Clearly, it does.  However, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's right elbow condition has resulted in him finding 
work outside his training as a wrestler or wrestling coach, 
that is part of the consideration in assigning him a 10 
percent disability rating.  

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in January 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him to provide any 
relevant evidence in his possession.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Since the RO assigned the 
10 percent disability rating at issue here for the veteran's 
service-connected disability, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2000 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right elbow disability since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
report is thorough and supported by the record.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an increased rating for post-traumatic 
arthritis of the right elbow (non-dominant), currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


